
	
		II
		110th CONGRESS
		2d Session
		S. 3595
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mr. Reid (for himself
			 and Mr. Ensign) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to
		  convey to the Nevada System of Higher Education certain Federal land located in
		  Clark and Nye counties, Nevada, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Southern Nevada Higher Education Land
			 Act of 2008.
		2.Findings; purpose
			(a)FindingsCongress finds that—
				(1)southern Nevada is 1 of the fastest growing
			 regions in the United States, with 750,000 new residents added since 2000 and
			 250,000 residents expected to be added by 2010;
				(2)the Nevada System of Higher Education
			 serves more than 70,000 undergraduate and graduate students in southern Nevada,
			 with enrollment in the System expected to grow by 21 percent during the next 10
			 years, which would bring enrollment to a total of 85,000 students in the
			 System;
				(3)the Nevada System of Higher Education
			 campuses in southern Nevada comprise 1,200 acres, 1 of the smallest land bases
			 of any major higher education system in the western United States;
				(4)the University of Nevada, Las Vegas, with
			 28,500 students and 3,300 faculty and staff, is the fourth fastest-growing
			 research university in the United States;
				(5)the College of Southern Nevada—
					(A)serves 39,000 students each semester;
			 and
					(B)is near capacity at each of the 3 urban
			 campuses of the College;
					(6)Pahrump, located in rural Nye County,
			 Nevada—
					(A)has grown by 20 percent since 2000;
			 and
					(B)has a small satellite campus of Great Basin
			 College to serve the 40,500 residents of Pahrump, Nevada; and
					(7)the Nevada System of Higher Education needs
			 additional land to provide for the future growth of the System, particularly
			 for the University of Nevada, Las Vegas, the College of Southern Nevada, and
			 the Pahrump campus of Great Basin College.
				(b)PurposesThe purposes of this Act are—
				(1)to provide additional land for a thriving
			 higher education system that serves the residents of fast-growing southern
			 Nevada;
				(2)to provide residents of the State with
			 greater opportunities to pursue higher education and the resulting benefits,
			 which include increased earnings, more employment opportunities, and better
			 health; and
				(3)to provide communities in southern Nevada
			 the economic and societal values of higher education, including economic
			 growth, lower crime rates, greater civic participation, and less reliance on
			 social services.
				3.DefinitionsIn this Act:
			(1)Board of regentsThe term Board of Regents
			 means the Board of Regents of the Nevada System of Higher Education.
			(2)CampusesThe term Campuses means the
			 Great Basin College, College of Southern Nevada, and University of Las Vegas,
			 Nevada, campuses.
			(3)Federal landThe term Federal land means
			 each of the 3 parcels of Bureau of Land Management land identified on the maps
			 as Parcel to be Conveyed, of which—
				(A)approximately 40 acres is to be conveyed
			 for the College of Southern Nevada;
				(B)approximately 2,085 acres is to be conveyed
			 for the University of Nevada, Las Vegas; and
				(C)approximately 285 acres is to be conveyed
			 for the Great Basin College.
				(4)MapThe term Map means each of the
			 3 maps entitled Southern Nevada Higher Education Land Act, dated
			 July 11, 2008, and on file and available for public inspection in the
			 appropriate offices of the Bureau of Land Management.
			(5)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(6)StateThe term State means the
			 State of Nevada.
			(7)SystemThe term System means the
			 Nevada System of Higher Education.
			4.Conveyances of Federal land to the
			 System
			(a)Conveyances
				(1)In generalNotwithstanding section 202 of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1712) and section 1(c) of the
			 Act of June 14, 1926 (commonly known as the Recreation and Public
			 Purposes Act) (43 U.S.C. 869(c)) and subject to all valid existing
			 rights, the Secretary shall—
					(A)not later than 180 days after the date of
			 enactment of this Act, convey to the System, without consideration, all right,
			 title, and interest of the United States in and to the Federal land for the
			 Great Basin College and the College of Southern Nevada; and
					(B)not later than 180 days after the receipt
			 of certification of acceptable remediation of environmental conditions existing
			 on the parcel to be conveyed for the University of Nevada, Las Vegas, convey to
			 the System, without consideration, all right, title, and interest of the United
			 States in and to the Federal land for the University of Nevada, Las
			 Vegas.
					(2)PhasesThe Secretary may phase the conveyance of
			 the Federal land under paragraph (1)(B) as remediation is completed.
				(b)Conditions
				(1)In generalAs a condition of the conveyance under
			 subsection (a)(1), the Board of Regents shall agree in writing—
					(A)to pay any administrative costs associated
			 with the conveyance, including the costs of any environmental, wildlife,
			 cultural, or historical resources studies;
					(B)to use the Federal land conveyed for
			 educational and recreational purposes;
					(C)to release and indemnify the United States
			 from any claims or liabilities that may arise from uses carried out on the
			 Federal land on or before the date of enactment of this Act by the United
			 States or any person;
					(D)as soon as practicable after the date of
			 the conveyance under subsection (a)(1), to erect at each of the Campuses an
			 appropriate and centrally located monument that acknowledges the conveyance of
			 the Federal land by the United States for the purpose of furthering the higher
			 education of the citizens in the State; and
					(E)to assist the Bureau of Land Management in
			 providing information to the students of the System and the citizens of the
			 State on—
						(i)public land (including the management of
			 public land) in the Nation; and
						(ii)the role of the Bureau of Land Management
			 in managing, preserving, and protecting the public land in the State.
						(2)Agreement with nellis air force
			 baseAs a condition of the
			 conveyance of the Federal land for the University of Nevada, Las Vegas under
			 subsection (a)(1)(B), the Board of Regents shall enter into a cooperative
			 interlocal agreement with Nellis Air Force Base that is consistent with the
			 missions of the System and the United States Air Force.
				(c)Use of Federal land
				(1)In generalThe System may use the Federal land
			 conveyed under subsection (a)(1) for—
					(A)any purpose relating to the establishment,
			 operation, growth, and maintenance of the System; and
					(B)any uses relating to the purposes,
			 including residential and commercial development that would generally be
			 associated with an institution of higher education.
					(2)Other
			 entitiesThe System
			 may—
					(A)consistent with Federal and State law,
			 lease, or otherwise provide property or space at, the Campuses, with or without
			 consideration, to religious, public interest, community, or other groups for
			 services and events that are of interest to the System or to any community
			 located in southern Nevada;
					(B)allow any other communities in southern
			 Nevada to use facilities of the Campuses for educational and recreational
			 programs of the community; and
					(C)in conjunction with the city of Las Vegas,
			 North Las Vegas, or Pahrump or Clark or Nye County plan, finance (including
			 through the provision of cost-share assistance), construct, and operate
			 facilities for the city of Las Vegas, North Las Vegas, or Pahrump or Clark or
			 Nye County on the Federal land conveyed for educational or recreational
			 purposes consistent with this section.
					(d)Reversion
				(1)In generalIf the Federal land or any portion of the
			 Federal land conveyed under subsection (a)(1) ceases to be used for the System,
			 the Federal land, or any portion of the Federal land shall, at the discretion
			 of the Secretary, revert to the United States.
				(2)University of Nevada, Las
			 VegasIf the System fails to
			 complete the first building or show progression toward development of the
			 University of Nevada, Las Vegas campus on the applicable parcels of Federal
			 land by the date that is 50 years after the date of receipt of certification of
			 acceptable remediation of environmental conditions, the parcels of the Federal
			 land described in section 3(3)(B) shall, at the discretion of the Secretary,
			 revert to the United States.
				
